DOOLING, District Judge.
The bankrupt having petitioned for his discharge, the Royal Investment Company has filed its objections to such discharge, to the specifications wherein the bankrupt demurs, the demurrer to a previous objection having been sustained. The court is inclined to the belief that this opposition is based more upon the character of the business conducted by the opponent than upon the false representations of the bankrupt. The schedule shows that the notes of opponent bear interest at 10 per cent, per month. In such case the court will not go out of its way to assist opponent in keeping alive such a usurious contract.
The specifications herein are insufficient, and, as opponent has already been allowed once to amend, the demurrer thereto will be sustained, without leave to amend.